Citation Nr: 0317173	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
September 1997.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded.

In March 2002, the Board undertook additional development in 
this case pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  This development consisted of a VA psychiatric 
examination which was conducted in November 2002.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.

Accordingly, this case must be remanded to Veterans Benefits 
Administration (VBA) so that VBA may consider the additional 
evidence noted above.  Under these circumstances, it would 
potentially be prejudicial to the claimant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 



Consequently, the case is REMANDED for the following action:

VBA should readjudicate the issue on 
appeal based on all of the evidence of 
record, including the November 2002 VA 
examination.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and given appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted by the VBA.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




